COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Lawrence Adams v. The Estate of Ted Whiteknight,
                            Deceased, and Mustang Security and Investigations

Appellate case number:      01-18-00294-CV

Trial court case number:    2016-32230

Trial court:                164th District Court of Harris County

       Appellant, Lawrence Adams, has filed a notice of the appeal of the trial court’s
summary judgment order, signed on January 26, 2018. Appellant’s brief initially was due
on August 23, 2018. After we granted his motions for an extension, appellant’s brief was
due by October 24, 2018. Appellant has filed a third motion to extend the time to file his
appellant’s brief. The motion is granted.

       Appellant’s brief is due to be filed no later than November 26, 2018. See TEX. R.
APP. P. 38.6(d). No further extensions will be granted.

       It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: October 25, 2018